EXAMINER’S AMENDMENT

An examiner’s amendment to correct obvious errors appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.	In line 3 of claim 11, “and” has been changed to - - an - - .
2.	In line 1 of claim 14, - - the - - has been inserted after “wherein”.
3.	In line 2 of claim 14, “first” has been changed to - - left - -, and “second” has been changed to - - right - - .

Claims 1, 6-20 and 25-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





mn						/MILTON NELSON JR/December 28, 2021                                     Primary Examiner, Art Unit 3636